Citation Nr: 1500870	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-07 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability ratings for coronary artery disease in excess of 10 percent from October 19, 1999 to February 10, 2008; 30 percent from February 11, 2008 to February 11, 2010; 60 percent from February 12, 2010 to July 7, 2011; and, 30 percent from July 8, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to March 1972 and from June 1973 to October 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  By that rating action, the RO granted service connection for coronary artery disease (CAD) and assigned initial ratings of 10 percent from October 19, 1999 to February 10, 2008; 30 percent from February 11, 2008 to February 11, 2010; 60 percent from February 12, 2010 to July 7, 2011; and, 30 percent from July 8, 2011.  The Veteran appealed the initial ratings assigned to the service-connected CAD for the prescribed periods to the Board.  Jurisdiction of the appeal current resides with the Buffalo, New York, RO. 

In May 2013, the Veteran testified before the undersigned at the Buffalo, New York, RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case in order to obtain outstanding private treatment records and to schedule the Veteran for a VA examination to determine the current severity of his CAD.  

i) Outstanding Private Treatment Records

The record reflects that there are outstanding private treatment records that are potentially relevant to the Veteran's claim; specifically, February 2013 reports of a cardiac catherization and percutaneous coronary intervention performed at St. Joseph's Hospital.  (See January 2013 VA treatment report, reflecting that the Veteran was slated to undergo a cardiac catheterization and percutaneous coronary intervention by St. Joseph's Hospital in early February 2013, and May 2013 Transcript (T.) at pages (pgs.). 16-17, reflecting the same).  As these records might disclose evidence as to the severity of the Veteran's CAD, they should be secured on remand.  The Board notes that VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2014).  Accordingly, efforts should be made on remand to obtain a complete copy the Veteran's outstanding treatment records from the above-cited private medical provider.

ii) VA examination

The Veteran seeks initial disability ratings in excess of 10 percent from October 19, 1999 to February 10, 2008; 30 percent from February 11, 2008 to February 11, 2010; 6 percent from February 12, 2010 to July 7, 2011; and, 30 percent from July 8, 2011.  The Veteran, as well as his treating VA physician, have argued that a July 2011 VA stress test, which revealed that he had metabolic equivalents (METs) by exercise testing of eight (8) and served as part of the basis for the currently assigned 30 percent rating, was inaccurate and incongruous with other evidence of record, such as a January 2011 VA IHD/DBQ examination report reflecting that that the Veteran had METs of 5-7.  (See VA physician's September 2011 report and May 2013 T. at page (pg.) 9).  The Veteran testified that the VA clinician who performed the July 2011 stress test had encouraged him to continue with the test despite his display of ischemia.  

In view of the Veteran's and his representative's assertions that the July 2011 VA stress test was inadequate and was in contrast to previous METs testing, the Board finds that he should be afforded contemporaneous VA heart disorder examination in order to assess the current severity of his CAD.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2014); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, obtain all medical records pertaining to the Veteran's February 2013 cardiac catherization and percutaneous coronary intervention performed at St. Joseph's Hospital, referenced by the Veteran in his May 2013 hearing.  (T. at pgs. 16-17).  

The AOJ should request the Veteran to identify any other medical treatment and take appropriate action to obtain the records of such treatment.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the development in paragraph 1 has been completed, schedule the Veteran for a VA examination by an examiner with sufficient expertise to ascertain the severity and manifestations of his service-connected CAD.  The claims folders and any pertinent evidence in his Virtual VA electronic claims file should be made available to and reviewed by the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed. 

The examiner is asked to complete any necessary indicated diagnostic tests and studies, to include a laboratory determination of METs by exercise testing, an electrocardiogram, an echocardiogram, and an x-ray study.  With regard to the MET testing, if conducted, the examiner must document the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops.

If a laboratory determination of METs by exercise testing cannot be done for medical reasons, or the examiner otherwise concludes that such testing should not be conducted, an estimation by the medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.

The examiner is asked to indicate whether the Veteran has:

* A workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray; OR

* More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent; OR

* Chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

* The examiner should reconcile any opinion as to the severity of the Veteran's CAD symptomatology with all other clinical evidence of record; specifically, February 2010 and January 2011 VA Heart and IHD/DBQ examination reports and July 2011 VA stress test. 

* The examiner should provide an opinion concerning the impact of service-connected CAD on the Veteran's ability to work.
 
 A complete rationale should be provided for any opinion(s) expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.
 
 3.  Readjudicate the initial disability rating claim on appeal.  Readjudication should include consideration of "staged" ratings.  See Fenderson v. West, 12 Vet. App 119 (1999).
 
If the maximum benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that addresses all the evidence received since issuance of an April 2013 Supplemental Statement of the Case, and given an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

